Name: Commission Implementing Regulation (EU) 2018/106 of 10 January 2018 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Ã¢ Saint-NectaireÃ¢ (PDO)]
 Type: Implementing Regulation
 Subject Matter: marketing;  regions of EU Member States;  consumption;  processed agricultural produce;  Europe
 Date Published: nan

 24.1.2018 EN Official Journal of the European Union L 19/3 COMMISSION IMPLEMENTING REGULATION (EU) 2018/106 of 10 January 2018 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Saint-Nectaire (PDO)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) In accordance with the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined France's application for the approval of amendments to the specification for the protected designation of origin Saint-Nectaire, registered under Commission Regulation (EC) No 1107/96 (2) as amended by Regulation (EU) 2015/1003 (3). (2) By letter of 7 March 2017, the French authorities notified the Commission that a transitional period under Article 15(4) of Regulation (EU) No 1151/2012, ending on 31 December 2021, had been granted to two operators that are established on their territory and meet the conditions of that Article in accordance with the Order of 15 February 2017 on the protected designation of origin Saint-Nectaire published on 23 February 2017 in the Official Journal of the French Republic. During the national objection procedure, these operators, who legally marketed Saint-Nectaire continuously for at least the five years prior to lodging the application, lodged an objection relating to the livestock density per hectare of the principal forage area, with a reduction in stocking density from 1,4 to 1,3 livestock units per hectare. The operators in question are: GAEC Noilhat, Noilhat 63690 Tauves and GAEC de l'Eau verte, Lamur, 63113 Picherande. (3) Since the amendments in question are not minor within the meaning of Article 53(2) of Regulation (EU) No 1151/2012, the Commission published the amendment application in the Official Journal of the European Union (4) as required by Article 50(2)(a) of that Regulation. (4) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the amendments to the specification should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name Saint-Nectaire (PDO) are hereby approved. Article 2 The protection provided under Article 1 is subject to the transitional period granted by France pursuant to the Order of 15 February 2017 on the protected designation of origin Saint-Nectaire, published on 23 February 2017 in the Official Journal of the French Republic under Article 15(4) of Regulation (EU) No 1151/2012, to operators meeting the conditions of that Article. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 January 2018. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) Commission Regulation (EC) No 1107/96 of 12 June 1996 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 (OJ L 148, 21.6.1996, p. 1). (3) Commission Implementing Regulation (EU) 2015/1003 of 22 June 2015 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Saint-Nectaire (PDO)) (OJ L 161, 26.6.2015, p. 6). (4) OJ C 299, 9.9.2017, p. 7.